EXHIBIT AMENDED AND RESTATED MANAGEMENT AGREEMENT THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT dated as of June 30, 2008 by and among RESOURCE CAPITAL CORP., a Maryland corporation (the “Company”), RESOURCE CAPITAL MANAGER, INC., a Delaware corporation (together with its permitted assignees, the “Manager”) and Resource America, Inc., a Delaware Corporation (“Resource America”). WHEREAS, the Company is a corporation that has elected and has qualified to be treated as a real estate investment trust for federal income tax purposes; WHEREAS, pursuant to a Management Agreement dated as of March 8, 2005, the Company retained the Manager to provide investment advisory services to the Company and its subsidiaries on the terms and conditions set forth therein; and WHEREAS, the Company and Manager desire to amend and restate the Management Agreement in its entirety, as set forth below. NOW THEREFORE, in consideration of the mutual agreements herein set forth, the parties hereto agree as follows: SECTION 1.DEFINITIONS.The following terms have the meanings assigned them: (a)“Adjusted Operating Earnings” means Operating Earnings plus realized gains, net foreign currency gains and decreases in expense associated with reversals of provisions for loan and lease losses; less realized losses and net foreign currency losses. (b)“Affiliate” means a person that directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, the person specified. (c)“Agreement” means this Amended and Restated Management Agreement, as amended from time to time. (d)“Base Management Fee” means the base management fee, calculated and paid monthly in arrears, in an amount equal to (i)1/12 of Equity multiplied by (ii)1.50%. (e)“Board of Directors” means the Board of Directors of the Company. (f)“Change of Control” means the occurrence of any of the following: (i)the sale, lease or transfer, in one or a series of related transactions, of all or substantially all of the assets of the Manager, taken as a whole, to any Person other than an indirect wholly-owned subsidiary of Resource America; or (ii)the acquisition by any Person or group (within the meaning of Section13(d)(3)or Section 14(d)(2)of the Exchange Act, or any successor provision), including any group acting for the purpose of acquiring, holding or disposing of securities (within the meaning of Rule 13d-5(b)(1)under the Exchange Act), in a single transaction or in a related series of transactions, by way of merger, consolidation or other business combination or purchase of beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act, or any successor provision)of 50% or more of the total voting power of the voting capital interests of the Manager. (g)“Code” means the Internal Revenue Code of 1986, as amended. (h)“Common Share” means a share of capital stock of the Company now or hereafter authorized as common voting stock of the Company. (i)“Company Account” has the meaning set forth in Section 5 hereof. (j)“Company Indemnified Party” has the meaning set forth in Section 11(b)hereof. (k)“Effective Termination Date” has the meaning set forth in Section 13(a)hereof. (l)“Equity” means, for purposes of calculating the Base Management Fee, for any month the sum of the net proceeds from any issuance of the Company’s Common Shares, after deducting any underwriting discounts and commissions and other expenses and costs relating to the issuance, plus (or minus)the Company’s retained earnings (or deficit)at the end of such month (without taking into account any non-cash equity compensation expense incurred in current or prior periods), which amount shall be reduced by any amount that the Company pays for repurchases of Common Shares; provided, that the foregoing calculation of Equity shall be adjusted to exclude one-time events pursuant to changes in GAAP, as well as non-cash charges after discussion between the Manager and the Independent Directors and approval by a majority of the Independent Directors in the case of non-cash charges. (m)“Exchange Act” means the Securities Exchange Act of 1934, as amended. (n)“Federal Reserve Board” means the Board of Governors of the Federal Reserve System. (o)“GAAP” means generally accepted accounting principles, as applied in the United States. (p)“Governing Instruments” means, with regard to any entity, the articles of incorporation and bylaws in the case of a corporation, certificate of limited partnership (if applicable)and the partnership agreement in the case of a general or limited partnership, the articles of formation and the operating agreement in the case of a limited liability company, the trust instrument in the case of a trust, or similar governing documents, in each case as amended from time to time. (q)“Guidelines” shall have the meaning set forth in Section 2(b)(i)hereof. (r)“Incentive Compensation” means an incentive management fee calculated and payable each fiscal quarter in an amount, not less than zero, equal to the product of: (i)twenty-five percent (25%)of the dollar amount by which (A)the Company’s Adjusted Operating Earnings (before Incentive Compensation but after the Base Management Fee) for such quarter per Common Share (based on the weighted average number of Common Shares outstanding for such quarter)exceeds (B)an amount equal to (1)the weighted average of the price per share of the Common Shares in the initial offering by the Company and the prices per share of the Common Shares in any subsequent offerings by the Company, in each case at the time of issuance thereof, multiplied by (2)the greater of (a)2.00% and (b)0.50% plus one-fourth of the Ten Year Treasury Rate for such quarter, multiplied by (ii)the weighted average number of Common Shares outstanding during such quarter; provided, that the foregoing calculation of Incentive Compensation shall be adjusted to exclude events pursuant to changes in GAAP or the application of GAAP, as well as non-recurring or unusual transactions or events, after discussion between the Manager and the Independent Directors and approval by a majority of the Independent Directors in the case of non-recurring or unusual transactions or events. 2 (s)“Indemnified Party” has the meaning set forth in Section 11(a)hereof. (t)“Independent Directors” means the members of the Board of Directors who are not, and have not been within the last two years, officers or employees of the Manager or any Person directly or indirectly controlling or controlled by, or otherwise an Affiliate of, the Manager and who are otherwise “independent” in accordance with the Company’s Governing Instruments and, if applicable, the rules of any national securities exchange on which the Common Shares are listed. (u)“Initial Term” has the meaning set forth in Section 13(a)hereof. (v)“Investment Company Act” means the Investment Company Act of 1940, as amended. (w)“Investments” means the investments of the Company. (x)“Operating Earnings” means net income after operating expenses (which operating expenses will include Base Management Fees but will not include Incentive Compensation) and preferred dividends, but before realized and unrealized gains (losses), non-cash equity compensation expense, net foreign currency gain (loss), gain (loss) on early retirement of interest rate hedge obligations and income (loss) associated with credit impairments on investments, loans and leases. (y)“Notice of Proposal to Negotiate” has the meaning set forth in Section 13(a)hereto. (z)“Person” means any individual, corporation, partnership, joint venture, limited liability company, estate, trust, unincorporated association, any federal, state, county or municipal government or any bureau, department or agency thereof and any fiduciary acting in such capacity on behalf of any of the foregoing. (aa)“REIT” means a “real estate investment trust” as defined under the Code. (bb)“Renewal Term” has the meaning as set forth in Section 13(a)hereto. (cc)“Subsidiary” means any subsidiary of the Company; any partnership, the general partner of which is the Company or any subsidiary of the Company; and any limited liability company, the managing member of which is the Company or any subsidiary of the Company.The Company's Subsidiaries as of the date hereof are listed on Exhibit C hereto. (dd)“Ten Year Treasury Rate” means the average of weekly average yield to maturity for U.S.
